Appeal by claimant from an award of workmen’s compensation made by the State Industrial Board for reduced earning capacity, which modified, by reducing, a previous award in favor of claimant made by a referee. The referee awarded claimant compensation at the rate of $24.36 per week which the Industrial Board reduced to $17.95 per week on the ground that the medical evidence showed that claimant had an earning capacity of 50% of that prior to the accident. Claimant, who had a defect in the right leg which predated the present accident, suffered serious injuries on August 5, 1940. He recovered so that he could do certain kinds of work. The Industrial Board found that he had a greater earning capacity than that reflected in his actual earnings of $17 per week and that he was capable of earning 50% of his former fuE time earnings of $53 per week. This was a question of fact and there is substantial evidence to support the finding. Award affirmed, without costs. All concur. [See post, p. 1007.]